DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11213449. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 10, 17 of the present application are broader versions of independent claims 1, 10, and 17 of US 11213449.  Therefore, independent claims 1, 10, 17 of the present application are anticipated by claims 1, 10, and 17 of US 11213449.  The dependent claims are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050081295 A1 to Malcolm.
Re Claim 1, Malcolm teaches:
An operating table assembly (at least [Title] “Surgical table width extension and angularly orientable attachment”.), comprising: 
a base (at least Fig. 1 and [0017] “a surgical table”.); a patient support surface carried by the base, the patient support surface configured to receive and support a patient thereon (at least Fig. 1 element 2 and [0017] “an upper surface 2”.);
a rail carried by the base, the rail extending along a lateral side of the operating table, the rail being disposed vertically lower than the patient support surface (at least Fig. 1 element 3, which is vertically lower than patient surface 2, and [0017] “a laterally mounted table side rail 3”.); and 
a cushion, coupled to the rail (at least Figs. 2-3 and [0021] “resilient bumpers 26, 27” and [0022] “The bumper is preferably made from a resilient, durable elastomeric material such as plastic or rubber”. At least Fig. 4 element 80 and [0029] “a durable, resilient elastomeric material such as plastic or rubber”.), the cushion presenting an attendant support surface oriented at least partially laterally outward from the rail (at least Figs. 2-3 and [0022] “the outer surface 30 of the bumper to be commensurate with the exposed outer surface 31 of the plate”.), the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table (at least [0008] “The tang structure contacts portions of the rail and portions of the table to enhance rather than decrease the load-carrying capability of the table side rail/stand-off assembly”.).
Re Claim 2, Malcolm teaches:
	The assembly of claim 1 (detailed with respect to claim 1), wherein the cushion is coupled directly to the rail such that an interface between the cushion and the rail is devoid of any additional support structure (at least Fig. 4 element 80 and [0029] “a protective strip 80 made from a durable hard material such as stainless steel or a durable, resilient elastomeric material such as plastic or rubber is preferably formed in the undersurface of the plate proximal to the tang structure where contact with the table side rail”.).


Re Claim 3, Malcolm teaches:
The assembly of claim 1 (detailed with respect to claim 1), wherein the patient support surface defines a lower vertical boundary of a sterile field, and wherein the rail and the cushion are vertically removed from the sterile field (at least Fig. 1 and [0017] “a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”.).
Re Claim 4, Malcolm teaches:
The assembly of claim 1 (detailed with respect to claim 1), wherein the cushion presents an at least partially arcuate attendant support surface (It is noted that “arcuate” is well known in the art to mean curved. At least Figs. 2-3 elements 26, 27 are at least partially curved.).
Re Claim 6, Malcolm teaches:
The assembly of claim 1 (detailed with respect to claim 1), wherein the cushion is slidably positionable along the rail (at least Figs. 1 and 4 which shows that the jaw grips any portion of the rail, so it can be positioned anywhere along the rail.).
Re Claim 7, Malcolm teaches:
The assembly of claim 1 (detailed with respect to claim 1), wherein the cushion is removably attachable to the rail (at least Fig. 1 and [0008] “tang structure is formed to allow a single extender to be used on either side of a surgical table where the stand-offs are not evenly spaced apart”.).
Re Claim 10, Malcolm teaches:
A method of providing an attendant support on an operating table (at least [Title] Surgical table width extension and angularly orientable attachment”.), comprising: 
obtaining a cushion presenting an attendant support surface (at least Figs. 2-3 and [0021] “resilient bumpers 26, 27” and [0022] “The bumper is preferably made from a resilient, durable elastomeric material such as plastic or rubber”. At least Fig. 4 element 80 and [0029] “a durable, resilient elastomeric material such as plastic or rubber”.); 
coupling the cushion to a rail of the operating table such that the attendant support surface of the cushion is oriented at least partially laterally outward from the rail (at least Figs. 2-3 and [0022] “the outer surface 30 of the bumper to be commensurate with the exposed outer surface 31 of the plate”.),16PATENT APPLICATION DOCKET NO. 4366-001the attendant support surface being operable to provide support to an attendant positioned adjacent to and leaning against the operating table (at least [0008] “The tang structure contacts portions of the rail and portions of the table to enhance rather than decrease the load-carrying capability of the table side rail/stand-off assembly”.).
Re Claim 11, Malcolm teaches:
The method of claim 10 (detailed with respect to claim 10), wherein coupling the cushion to the rail comprises attaching the cushion directly to the rail such that an interface between the cushion and the rail is devoid of any additional support structure (at least Fig. 4 element 80 and [0029] “a protective strip 80 made from a durable hard material such as stainless steel or a durable, resilient elastomeric material such as plastic or rubber is preferably formed in the undersurface of the plate proximal to the tang structure where contact with the table side rail”.).
Re Claim 12, Malcolm teaches:
The method of claim 10 (detailed with respect to claim 10), wherein the operating table includes a patient support surface thereon that defines a lower vertical boundary of a sterile field, and wherein coupling the cushion to the rail includes coupling the cushion vertically removed from the sterile field (at least Fig. 1 and [0017] “a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”.).


Re Claim 14, Malcolm teaches:
The method of claim 10 (detailed with respect to claim 10), further comprising slidably positioning the cushion along the rail (at least Figs. 1 and 4 which shows that the jaw grips any portion of the rail, so it can be positioned anywhere along the rail.).
Re Claim 15, the combination of Hertz and Miller teaches:
The method of claim 10 (detailed with respect to claim 10), wherein attaching the cushion to the rail further comprises removably attaching the cushion to the rail (at least Fig. 1 and [0008] “tang structure is formed to allow a single extender to be used on either side of a surgical table where the stand-offs are not evenly spaced apart”.).
Re Claim 17, Malcolm teaches:
A kit (at least [Title] Surgical table width extension and angularly orientable attachment”.), comprising: 
a cushion, coupleable to a rail of an operating table (at least Figs. 2-3 and [0021] “resilient bumpers 26, 27” and [0022] “The bumper is preferably made from a resilient, durable elastomeric material such as plastic or rubber”. At least Fig. 4 element 80 and [0029] “a durable, resilient elastomeric material such as plastic or rubber”.), 
the cushion presenting an attendant support surface orientable at least partially laterally outward from the rail when the cushion is coupled to the rail (at least Figs. 2-3 and [0022] “the outer surface 30 of the bumper to be commensurate with the exposed outer surface 31 of the plate”.), the attendant support surface operable to provide support to an attendant positioned adjacent to and leaning against the operating table (at least [0008] “The tang structure contacts portions of the rail and portions of the table to enhance rather than decrease the load-carrying capability of the table side rail/stand-off assembly”.); and 
instructions for attaching the cushion to the rail (It is noted that “instructions” are directed towards printed matter with no functional or structural relation to the associated physical substrate and is therefore given no patentable weight (See MPEP 2111.05 “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight”.)).
Re Claim 18, Malcolm teaches:
The kit of claim 17 and the instructions (detailed with respect to claim 17), 
wherein the operating table includes a patient support surfaces that defines a lower vertical boundary of a sterile field, and wherein the instructions include further instructions to attach the cushion to the rail in a location vertically removed from the sterile field (at least Fig. 1 and [0017] “a laterally mounted table side rail 3 mounted upon a number of stand-offs 4 thereby forming a gap 5 between the table edge 6 and the table side rail 3”.).
Re Claim 20, Malcolm teaches:
The kit of claim 17 (detailed with respect to claim 17), wherein the cushion is slidably positionable along the rail (at least Figs. 1 and 4 which shows that the jaw grips any portion of the rail, so it can be positioned anywhere along the rail.), and wherein the instructions include further instructions to slidably position the cushion along the rail (See MPEP 2111.05 “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight”.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-9, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm in view of US 5423093 to Hall-Vandis.
Re Claim 5, Malcolm teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Malcolm does not explicitly teach:
wherein the cushion includes one or more weakened zones that define cushion segments, the cushion segments being separable from one another at the weakened zones.
However, Hall-Vandis teaches:
wherein the cushion includes one or more weakened zones that define cushion segments, the cushion segments being separable from one another at the weakened zones (at least Figs. 4-5 element 20 and [Col. 5 lines 65-68 to Col. 6 lines 1-7] “individual tubes may be endwise abutted against each other and held in position by means of the Velcro strips”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by Malcolm with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (having weakened zones and separable as taught by Hall-Vandis) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “In this way, they are conveniently adapted for storage and transport in small packages” (Hall-Vandis [Col. 5 lines 55-65]).

Re Claim 8, Malcolm teaches:
The assembly of claim 1 (detailed with respect to claim 1). 
Malcolm does not explicitly teach:
wherein the cushion is at least partially deformable to provide a form fit over the rail.
However, Hall-Vandis teaches:
wherein the cushion is at least partially deformable to provide a form fit over the rail (at least Figs. 7-10 and [Col. 8 lines 20-25] “the use of the inflatable tubes on both the railings”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by Malcolm with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (using deformable cushion as taught by Hall-Vandis) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it serves as “a cushioning element which is adapted to extend over and around portions of components such as structural components” (Hall-Vandis [Col. 2 lines 54-67]).
Re Claim 9, the combination of Malcolm and Hall-Vandis teaches:
The assembly of claim 8 (detailed with respect to claim 8). 
Malcolm does not explicitly teach:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface, the rail opening being openable to receive at least a portion of the rail within the cushion.
However, Hall-Vandis teaches:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface, the rail opening being openable to receive at least a portion of the rail within the cushion (at least Figs. 7-10 and [Col. 8 lines 20-25] “the use of the inflatable tubes on both the railings” and [Col. 6 lines 65-68] “the individual inflatable tubes 20 are each C-shaped”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by Malcolm with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (using deformable cushion as taught by Hall-Vandis) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it serves as “a cushioning element which is adapted to extend over and around portions of components such as structural components” (Hall-Vandis [Col. 2 lines 54-67]).
Re Claim 13, Malcolm teaches:
The method of claim 10 (detailed with respect to claim 10).
Malcolm does not explicitly teach:
wherein the cushion includes one or more weakened zones that define cushion segments, and further comprising separating at least two cushion segments from one another at the weakened zones.
However, Hall-Vandis teaches:
wherein the cushion includes one or more weakened zones that define cushion segments, and further comprising separating at least two cushion segments from one another at the weakened zones (at least Figs. 4-5 element 20 and [Col. 5 lines 65-68 to Col. 6 lines 1-7] “individual tubes may be endwise abutted against each other and held in position by means of the Velcro strips”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by Malcolm with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (having weakened zones and separable as taught by Hall-Vandis) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “In this way, they are conveniently adapted for storage and transport in small packages” (Hall-Vandis [Col. 5 lines 55-65]).
Re Claim 16, Malcolm teaches:
The method of claim 10 (detailed with respect to claim 10). 
Malcolm does not explicitly teach:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface, and wherein coupling the cushion to the rail includes elastically deforming walls of the rail opening and installing the cushion about the rail.
However, Hall-Vandis teaches:
wherein the cushion includes a rail opening on a side of the cushion opposite the attendant support surface, and wherein coupling the cushion to the rail includes elastically deforming walls of the rail opening and installing the cushion about the rail (at least Figs. 7-10 and [Col. 8 lines 20-25] “the use of the inflatable tubes on both the railings” and [Col. 6 lines 65-68] “the individual inflatable tubes 20 are each C-shaped”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by Malcolm with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (using deformable cushion as taught by Hall-Vandis) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it serves as “a cushioning element which is adapted to extend over and around portions of components such as structural components” (Hall-Vandis [Col. 2 lines 54-67]).
Re Claim 19, Malcolm teaches:
The kit of claim 17 (detailed with respect to claim 17). 
Malcolm does not explicitly teach:
wherein the cushion includes one or more weakened zones that define cushion segments, and wherein the instructions include further instructions to separate cushion segments one from another at the weakened zones.
However, Hall-Vandis teaches:
wherein the cushion includes one or more weakened zones that define cushion segments (at least Figs. 4-5 element 20 and [Col. 5 lines 65-68 to Col. 6 lines 1-7] “individual tubes may be endwise abutted against each other and held in position by means of the Velcro strips”.), and wherein the instructions include further instructions to separate cushion segments one from another at the weakened zones (See MPEP 2111.05 “[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight”.)).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the operating table assembly taught by Malcolm with the cushion taught by Hall-Vandis because both are directed towards the same field of endeavor of mounted cushions and doing so would involve the use of a known technique (having weakened zones and separable as taught by Hall-Vandis) with a known device (operating table rail taught by Malcolm) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “In this way, they are conveniently adapted for storage and transport in small packages” (Hall-Vandis [Col. 5 lines 55-65]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673